       Case 1:18-cv-01200-ALC-OTW Document 463 Filed 04/07/21 Page 1 of 1


                                                                     Littler Mendelson, P.C.
                                                                     900 Third Avenue
                                                                     New York, NY 10022.3298




                                                                     Eli Z. Freedberg
                                                                     212.583.2685 direct
                                                                     212.583.9600 main
                                                                     212.954.5011 fax
                                                                     efreedberg@littler.com

April 6, 2021

VIA ECF

Hon. Ona Wang
United States District Court, SDNY                                   MEMO ENDORSED
500 Pearl Street
New York, NY 10007

Re:      Moses, et al. v. Griffin Industries, LLC, et al., No. 18-CV-1200-ALC-OTW

Dear Magistrate Judge Wang:

        This firm represents Consolidated Edison Company of New York, Inc. (“Con Edison”) in
the above-referenced matter. By Order dated April 1, 2021, Your Honor directed the parties to
submit a joint status letter to the Court on or before April 8, 2021 (DKT 449). We write, pursuant
to Section I.e. of Your Honor’s Individual Rules of Practice in Civil Cases, to request a 7-day
extension of time, from April 8, 2021 to April 15, 2021 to submit a joint status letter to the Court.
Con Edison makes the foregoing request because the undersigned counsel recently had a death in
the family, and as a result will be out of the office for much of the next week. This is the first time
Con Edison has requested an extension of time to submit the joint status letter and Plaintiffs and
the Griffin Defendants consent to this request.

Respectfully submitted,                   Application granted. Joint status letter due by Apr. 15, 2021. The
                                          Court wishes Mr. Freedberg and his family well. SO ORDERED.
/s Eli Freedberg

Eli Z. Freedberg
Shareholder                               ______________
                                          Ona T. Wang Apr. 7, 2021
EZF/prp                                   U.S.M.J.

cc:      All Counsel of Record (via ECF)




  littler.com
